DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject matter
Claims 21, 24, 26-28, 31, 33-35, 38, and 40-49 are allowed. 
Examiner’s comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 1/19/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:

Mahaffey (US 20150188949): A method for managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device, the path including at least one of the gateways, and managing user traffic on the path according to a policy associated with the user. 
Ganichev (US 9313129): Some embodiments provide a network controller for managing a logical network implemented across several managed network elements. The logical network includes at least one logical router. The network controller includes an input interface for receiving configuration state for the logical router. The network controller includes a table mapping engine for generating data tuples for distribution to the managed network elements in order for the managed network elements to implement the logical router.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGELA R HOLMES/Examiner, Art Unit 2498     

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498